  Case 8:19-cv-01677-JVS-KES Document 20 Filed 01/07/20 Page 1 of 1 Page ID #:123

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1677 JVS (KESx)                                               Date     January 7, 2020

 Title             Shutao Lin v. The Gabonese Republic


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding January 6, 2020 Minute Order


       The Court VACATES the Minute Order issued on January 6, 2020 and finds that
the foreign service was proper. The Court enters DEFAULT against Defendant the
Gabonese Republic.

                    IT IS SO ORDERED.




                                                                                                          :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
